Citation Nr: 1752144	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-23 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to additional combat-related special compensation (CRSC) on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from April 1948 to October 1969.  He died in September 2007, and appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant has not been substituted for the Veteran in this appeal pursuant to 38 C.F.R. § 1010 (2017).  A decision on substitution was never made by the RO.  The Board finds that there is no prejudice to the appellant in proceeding without a decision on substitution being made as the basic facts of this case are not in dispute.  Thus, there would be no additional evidence or other advantage for the appellant by proceeding as a substitute appellant.  See 38 C.F.R. § 3.1010. 

In September 2016, the appellant withdrew a prior request for a Board hearing, and she has not subsequently renewed the request.  Thus, the Board finds that the appellant's request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2017). 

Following the RO's last adjudication of the case in an August 2011 Statement of the Case (SOC), additional records were associated with the claims file.  The appellant did not submit a waiver of initial RO review for these records.  However, a waiver is not needed because these records are either duplicative or not relevant to the outcome of this appeal.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Two misfiled documents were discovered by the Board in this appellant's claims file.  The documents consisted of two copies of a prior Board decision issued in March 2016 under docket number 16-07 294.  The misfiled documents appear to have been mistakenly included in this claims file.  As they do not appear to have had any impact in the instant appeal, the Board has removed them in November 2017 for association with the correct Veteran's claims file.


FINDINGS OF FACT

The appellant was paid a total of $15,113.00, in CRSC benefits, which had accrued to the Veteran during his lifetime, and this amount is the total shown by VA and DFAS accountings as due the appellant.  


CONCLUSION OF LAW

The criteria for entitlement to additional CRSC benefits on an accrued basis are not met.  38 U.S.C. § 1413a (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, during his lifetime, was awarded CRSC benefits.  When he died, additional amounts of CRSC benefits remained due and unpaid.  The appellant has been paid additional CRSC benefits since then, but contends that further amounts remain due.  

A.  Applicable Law

Accrued Benefits

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent; (2) upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.§ 5121; 38 C.F.R. § 3.1000(a).

CRSC Pay

The Secretary concerned shall pay to each eligible combat-related disabled uniformed services retiree who elects benefits under this section a monthly amount for the combat-related disability of the retiree determined under subsection (b).  38 U.S.C. § 1413a.

Subject to paragraphs (2) and (3), the monthly amount to be paid an eligible combat-related disabled uniformed services retiree under subsection (a) for any month is the amount of compensation to which the retiree is entitled under title 38 for that month, determined without regard to any disability of the retiree that is not a combat-related disability.  38 U.S.C. §  1413a(b)(1).  

The amount paid to an eligible combat-related disabled uniformed services retiree for any month under paragraph (1) may not exceed the amount of the reduction in retired pay that is applicable to the retiree for that month under sections 5304 and 5305 of title 38.  38 U.S.C. §  1413a(b)(2).  

In the case of an eligible combat-related disabled uniformed services retiree who is retired under chapter 61 of this title, the amount of the payment under paragraph (1) for any month may not, when combined with the amount of retired pay payable to the retiree after any such reduction under sections 5304 and 5305 of title 38, cause the total of such combined payment to exceed the amount of retired pay to which the member would have been entitled under any other provision of law based upon the member's service in the uniformed services if the member had not been retired under chapter 61 of this title.  38 U.S.C. §  1413a(b)(3)(A).  

In the case of an eligible combat-related disabled uniformed services retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service, the amount of the payment under paragraph (1) for any month may not, when combined with the amount of retired pay payable to the retiree after any such reduction under sections 5304 and 5305 of title 38, cause the total of such combined payment to exceed the amount equal to 21/2 percent of the member's years of creditable service multiplied by the member's retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member.  38 U.S.C. §  1413a(b)(3)(B).

For purposes of this section, an eligible combat-related disabled uniformed services retiree referred to in subsection (a) is a member of the uniformed services who- (1) is entitled to retired pay (other than by reason of section 12731b of this title); and (2) has a combat-related disability.  38 U.S.C. §  1413a(c).  

B.  Discussion
 
In this case, the appeal is denied as there are no additional payments due the appellant.  

As a threshold matter, there is no question that the appellant is a proper accrued claimant.  During the Veteran's lifetime, the RO issued a decision in June 2005 awarding service connection and increasing the disability rating for multiple disabilities.  This award resulted in a 100 percent schedular rating from April 24, 2004.  He had a 70 percent disability rating prior to that date.  In four letters ending with a November 2005 correction letter, the Department of the Army, CRSC Division, informed the Veteran that it had approved his request for Combat-Related Disabilities.  His total combat-related disability was 20 percent from January 1, 2004, 70 percent from July 1, 2004, and 100 percent from October 1, 2005.  In August 2005, the Veteran disputed the amount owed.  He felt that an additional $5,880.00 was due.  

Thus, the Veteran had initiated an appeal for additional CRSC payments at the time of the Veteran's death.  He died in September 2007 while that appeal was still pending.  The appellant filed a claim for accrued benefits in October 2007, which was within one year of his death.  Because an appeal was pending at the time of the Veteran's death and because the appellant filed a claim for accrued benefits within one year of his death, she is a proper accrued claimant.  See 38 C.F.R. § 3.1000.  

To the extent the appellant has submitted additional VA and Department of Defense records in support of her appeal, these are not considered "evidence" as they were generated by the government.  Even if not physically in the claims file, this evidence is considered constructively of record and, therefore, may be considered.  See 38 C.F.R. § 1000(d)(4); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Next, there is no question that the Veteran's service-connected disabilities were combat-related as determined by the Secretary of Defense.  See 38 U.S.C. §  1413a(e).  He was service-connected for ten disabilities.  The earliest effective date for which service connection was granted for any disability was November 2002.  As stated, the Department of the Army, CRSC Division, found that the Veteran's total combat-related disability was 20 percent from January 1, 2004, 70 percent from July 1, 2004, and 100 percent from October 1, 2005.  

After the Veteran's death, the appellant wrote in an April 2008 statement listing the amounts she believes were due: $7,077.00 for 2003; $15,823.00 for 2004; and $12,820.00 for 2005.  The total was $25,994.00.  

In April 2008, she wrote to DFAS asking for a written clarification regarding the Veteran's retroactive pay.  She felt that DFAS had "never caught up with" VA's disability rating awards.  

A May 2008 letter from DFAS stated that a review had indicated that the Veteran's estate may be due additional compensation from VA.  

By a January 2010 letter, the RO awarded the appellant additional accrued benefits in the amount of $4,478.00.  The RO explained that this amount covered the period from June 2003 through November 2004.  

In April 2010, the Army CRSC Branch informed the appellant that it had verified all of the Veteran's service-connected disabilities as combat-related.  

Later in April 2010, the RO informed the appellant that she was entitled to additional accrued compensation payments in the amount of $6,269.00, which covered the period from June 2003 to November 2004.  

According to a May 2010 letter from DFAS, the appellant was due an additional amount of $14,503.00 from VA.  

DFAS then informed the appellant in July 2016 that an additional adjustment was made on the basis of an effective date incorrect for one of her disability codes.  

In a February 2011 internal email, an RO analyst explained to a different RO staffer that the appellant was owed $3,756.00.  The RO analyst went on to acknowledge that DFAS said VA owed her $14,503.00.  However, according to the RO analyst, this amount was arrived at without knowledge of the RO's prior payments to the appellant.  DFAS did not know about these payments due to the nature of how the RO had processed the award (being paid as accrued benefits and not an amended award).  

In February 2011, the RO issued notice of the additional $3,756.00 payment.  

In March 2011, the appellant wrote her Congressman acknowledging this payment, but indicating that the total amount due was $15,113.00.  

According to the August 2011 SOC, the appellant was issued a final payment in the amount of $610.00 from DFAS.  

The final payment of $610.00 brought the amount of accrued benefits paid to the appellant to a total of $15,113.00.  This amount represents all past due amounts of CRSC benefits accruing to the Veteran during his lifetime.  It was paid in different installments as a result of adjustments and coordination of benefits between DFAS and VA.  The amount of $15,113.00 is the amount she identified in her March 2011 statement as the total amount due.  On the basis of these undisputed facts, the Board finds that no additional amounts are due.  To the extent any additional amounts are due from DFAS, those amounts are outside the Board's jurisdiction because DFAS is not a VA organization and, therefore, not subject to the Board's review.  38 U.S.C. §  7104(a) (West 2014); 38 C.F.R. § 20.101(a).  







ORDER

Entitlement to additional CRSC benefits on an accrued basis is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


